DISMISS; Opinion Filed May 17, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00507-CV

                     ADRIANUS J. VAN'T WESTEINDE, Appellant
                                       v.
                  BENTLEY INVESTMENT COMPANY, L.L.C., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-08155-J

                               MEMORANDUM OPINION
                         Before Justices FitzGerald, Murphy, and Lewis
                                 Opinion by Justice FitzGerald
       The parties have filed a Joint Motion to Dismiss advising that they have settled their

dispute and requesting dismissal of this appeal. After consideration, we grant the motion and

dismiss the appeal as requested by the parties. See TEX. R. APP. P. 42.1(a)(2)(A).




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE

120507F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADRIANUS J. VAN'T WESTEINDE,                         On Appeal from the 44th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-11-08155-J.
No. 05-12-00507-CV         V.                        Opinion delivered by Justice FitzGerald.
                                                     Justices Murphy and Lewis participating.
BENTLEY INVESTMENT COMPANY,
L.L.C., Appellee

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED pursuant
to the parties’ settlement agreement.


Judgment entered this 17th day of May, 2013.




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE




                                               –2–